MEMORANDUM DECISION                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Feb 02 2018, 5:46 am

this Memorandum Decision shall not be                                          CLERK
                                                                           Indiana Supreme Court
regarded as precedent or cited before any                                     Court of Appeals
                                                                                and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Moyad M. Dannon,                                         February 2, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1709-CR-2030
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David Certo, Judge
Appellee-Plaintiff                                       The Honorable Dylan Vigh, Judge
                                                         Pro Tem
                                                         Trial Court Cause No.
                                                         49G12-1608-CM-31277



Altice, Judge.


                                         Case Summary
Court of Appeals of Indiana | Memorandum Decision 49A05-1709-CR-2030 | February 2, 2018            Page 1 of 4
[1]   Moyad Dannon appeals his conviction for conversion, a Class A misdemeanor.

      He claims that the State failed to present sufficient evidence regarding his

      intent.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On the evening of April 26, 2016, Dannon entered the Von Maur store at

      Castleton Mall with his brother and two other men. The group began browsing

      in the men’s concept department, which is a high theft area, and caught the

      attention of Donald Fague, the store’s loss prevention manager. Fague notified

      an associate who then followed the group on the store’s closed-circuit camera

      system.


[4]   Dannon and one of his companions approached a table display that included

      white Lacoste baseball hats, which were exactly like the one Dannon was

      wearing except that his was old and dingy. His companion selected one of the

      new hats and discretely pulled off the price tag. Dannon then removed his hat

      from his head, folded it like the new one, and covertly traded it for the new one.

      Dannon placed the new hat on his head, while his companion put the old one

      back on the display table. They then walked away and rejoined the others. As

      the group walked through the store for several more minutes, Dannon stopped

      to look at himself in multiple mirrors while playing with his hair and adjusting

      the hat. He eventually passed all points of payment and left the store with the

      new hat on his head.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1709-CR-2030 | February 2, 2018   Page 2 of 4
[5]   Following a bench trial and the court’s review of the store’s surveillance video,

      Dannon was convicted of Class A misdemeanor conversion. On August 8,

      2017, the trial court sentenced him to 180 days in jail and suspended the entire

      sentence. The court placed Dannon on nonreporting probation, which would

      terminate upon successful completion of a theft class.


                                          Discussion & Decision


[6]   On appeal, Dannon argues that the State presented insufficient evidence to

      support his conviction. Dannon does not dispute that he exerted unauthorized

      control over the store’s hat. Relying on his own testimony, Dannon claims

      only that he did not knowingly or intentionally do so because he believed the

      hat was his own. In other words, Dannon claims that he mistakenly confused

      the two hats and wore the wrong one out of the store.


[7]   When we consider a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor assess the credibility of the witnesses. Suggs v. State,

      51 N.E.3d 1190, 1193 (Ind. 2016). Instead, we consider only the evidence and

      reasonable inferences supporting the conviction. Id. We will affirm if there is

      probative evidence from which a reasonable trier of fact could have found the

      defendant guilty beyond a reasonable doubt. Id.


[8]   We reject Dannon’s blatant invitation to reweigh the evidence and to judge his

      credibility. The State presented ample evidence to establish that Dannon

      knowingly or intentionally exerted unauthorized control over Von Maur’s

      property when he wore the hat out of the store. See Ind. Code § 35-43-4-3(a)

      Court of Appeals of Indiana | Memorandum Decision 49A05-1709-CR-2030 | February 2, 2018   Page 3 of 4
       (defining Class A misdemeanor conversion). The surveillance video shows the

       surreptitious behavior of both Dannon and his companion, who removed the

       price tag. Notably, Dannon took off his old, stained hat, folded it like the new

       one, and then carefully and secretly exchanged his hat for the new one.

       Thereafter, on more than one occasion, Dannon looked at himself in a mirror

       and adjusted the unstained, brand new hat on his head before leaving the store

       without paying for it.


[9]    Dannon’s intent to exert unauthorized control over the hat can be reasonably

       inferred from the video evidence, and the trial court was not required to credit

       Dannon’s contrary testimony. See Moore v. State, 27 N.E.3d 749, 755-56 (Ind.

       2015) (it is the trier of fact’s role to resolve conflicts in the evidence and to

       decide whether to believe or disbelieve witnesses). Indeed, the trial court

       indicated that it reviewed the video several times and that it “felt the video was

       dispositive of the issue.” Transcript at 69. We agree with the trial court.


[10]   Judgment affirmed.


       May, J. and Vaidik, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1709-CR-2030 | February 2, 2018   Page 4 of 4